Exhibit 23.3 CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the incorporation by reference in the Registration Statement on Form S-4 of James River Coal Company of our reports dated March 1, 2011 and March 29, 2010, except for Notes 3, 5 and 7, as to which the date is March 1, 2011 relating to the financial statements of International Resource Partners LP, which appear in the Form S-3 (Registration No. 333-168628) of James River Coal Company and to the reference to our firm under the heading “Experts” in the prospectus. /s/ PricewaterhouseCoopers LLP Pittsburgh, Pennsylvania August 25, 2011
